          Case 18-14603-mdc         Doc 26      Filed 01/15/19 Entered 01/15/19 18:16:00    Desc
                                                     Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:
                                                        Chapter 13

                                                        Bankruptcy No. 18-14603-MDC


         BRIAN J FELT

         47 N. TRAYMORE AVENUE

         IVYLAND, PA 18974

               Debtor

                                          CERTIFICATE OF SERVICE


        AND NOW, comes William C. Miller, Esquire, Chapter 13 standing trustee, and certifies that he served
the attached Motion to Dismiss on the following parties as indicated below:

   Debtor(s), at the address listed, by first class mail.

         BRIAN J FELT

         47 N. TRAYMORE AVENUE

         IVYLAND, PA 18974


Counsel for debtor(s), by electronic notice only.

         JON M ADELSTEIN ESQ
         350 S MAIN ST, SUITE 105

         DOYLESTOWN, PA 18901-
                                                        /S/ William C. Miller
Date: 1/15/2019                                         ______________________________
                                                        William C. Miller, Esquire
                                                        Chapter 13 Standing Trustee
